PER CURIAM:
This is an appeal from the dismissal of a complaint, the gravamen of which is an attack on a sewage disposal facility contract, containing an arbitration clause, the attack being bottomed on a claim of its unconstitutionality. The attack was two-pronged assigning Article I, Sections 7 and 11 of the Utah Constitution as the weapon for its destruction.
The trial court held that the arbitration legislation claimed by plaintiff to be unconstitutional, namely U.C.A., 1953, 78-31-1 et seq., was constitutional. The court stayed execution on the dismissal until the parties, who indicated an intention to appeal, presented the sole question of constitutionality, to this Court to obtain a dispositive decision to lay the matter at rest.
At the time this case came to issue in this Court, another case involving identical constitutional and statutory questions, and that even had the identical language in the contracts, except as to parties, time, place and other terms inconsequential to the determination of the sole question as to the constitutionality of the Utah Arbitration Act, was pending and decided by this Court. The case adverted to is Lindon City v. Engineers Construction Co., Utah, 636 P.2d 1070 (1981), a unanimous decision, which is dis-positive of the issue on appeal here.
The judgment is affirmed, without any award of costs because of the mutual interests of the parties in having the matter resolved.